DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on September 25, 2019.  Claims 1-20 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Provisional Patent Application No. 62/743,253, filed on October 9, 2018, is acknowledged and accepted.  

Claim Objections
Claims 1-14 are objected to because of the following informalities.  

Claims 1 and 4 recite ‘via’.  However, as there is no well understood, and consistent, meaning to ‘via’, and therefor the claims are unclear.  For the same reason dependent claims 2, 3 and 5-7 are also object to.

Claims 8-14 recite “Lidar”; however, there is no clear understanding as to why “Lidar” is capitalized.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 8-12, 14 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0391243, to Nicolaeseu.

As per claim 1, and similarly with respect to claims 8 and 15, Nicolaeseu discloses a method of detecting an object (e.g. see Abstract wherein a three-dimensional optical sensing system for a vehicle is provide), comprising: generating, at a laser of a photonic chip (e.g. see Abstract, wherein the system includes a photonic integrated circuit), a transmitted light beam and an associated local oscillator beam (e.g. see para. 0010, wherein the photonic circuit generates a frequency chirped light beam); shifting a frequency of the associated local oscillator beam via a frequency shifter of the photonic chip to obtain a frequency-shifted local oscillator beam (e.g. see para. 0010, wherein photonic circuit includes a phase shifter to adjust a phase of the frequency chirped light beam); combining, at a combiner of the photonic chip, a reflected light beam with the frequency-shifted local oscillator beam, the reflected light beam being a reflection of the transmitted light beam from the object (e.g. see Fig. 12 and para. 0136, wherein a reflected signal from a target is combined with local oscillator to form an electrical signal); and obtaining a first measurement of a parameter of the object from the combination of the reflected light beam and the frequency-shifted local oscillator beam at a first set of photodetectors (e.g. see para. 0142, wherein the converted optical signal can be used to determine velocity and reflectivity of the targets).  

As per claim 2, and similarly with respect to claims 9 and 16, Nicolaeseu discloses the features of claims 1, 8 and 15, respectively, and further discloses further comprising generating the transmitted light beam and the associated local oscillator beam from a chirp signal (e.g. see para. 0010, wherein the photonic circuit generates a frequency chirped light beam).

As per claim 3, and similarly with respect to claims 10 and 17, Nicolaeseu discloses the features of claims 2, 9 and 16, respectively, and further discloses further comprising shifting the frequency of the associated local oscillator beam by shifting a phase of the chirp signal in a local oscillator waveguide of the photonic chip by a selected amount (e.g. see para. 0010, wherein photonic circuit includes a phase shifter to adjust a phase of the frequency chirped light beam).

As per claim 4, and similarly with respect to claims 11 and 18, Nicolaeseu discloses the features of claims 1, 8 and 15, respectively, and further discloses further comprising transmitting the transmitted light beam from the photonic chip via a first aperture and receiving the reflected light beam at the photonic chip via a second aperture (e.g. see Fig. 34, wherein the outbound beam is transmitted through a first lens 3401 and received through a second lens 3402).

As per claim 5, and similarly with respect to claims 12 and 19, Nicolaeseu discloses the features of claims 1, 8 and 15, respectively, and further discloses further comprising combining the reflected light beam with an unshifted local oscillator beam and obtaining a second measurement of the parameter of the object from the combination of the reflected light beam with the unshifted local oscillator beam at a second set of photodetectors (e.g. see at least claim 7, wherein the phase shifter adjust the phase of a first portion or second portion of the light beam meaning that one portion of the projected light is shifted to form a first measurement and a second portion of the projected light is not shifted to form a second measurement). 

As per claim 7, and similarly with respect to claim 14, Nicolaeseu discloses the features of claims 1 and 8 respectively, and further discloses further comprising navigating a vehicle with respect to the object using at least the first measurement of the parameter of the object (e.g. paras. 0003 and 0212, wherein the system is utilized for mapping an environment of an autonomous vehicles). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolaeseu, in view of U.S. Patent Publication No. 2021/0293960, to Kreitinger et al. (hereinafter Kreitinger).
.
As per claim 6, and similarly with respect to claims 16 and 20, Nicolaeseu discloses the features of claims 5, 15 and 19, respectively, but fails to specifically disclose further comprising removing a Doppler ambiguity for the object from a comparison of the first measurement of the parameter of the object and the second measurement of the parameter of the object.  However, Kreitinger teaches determining and cancelling a Doppler shift error in a first estimated range (i.e. first measurement) and a second estimated range (i.e. second measurement) of an object (e.g. see at least claim 10). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Nicolaeseu to include determining and removal of errors for the purpose of providing a more accurate system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669